DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-24, 26-28, 30-34, 36-38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Dahlman et al. (US 2021/0036836) in view of Hou et al. (US 2020/0235887).
Regarding Claim 21, Dahlman teaches a method, comprising:
configuring, by a first communications device, one or more vehicle-to-everything (V2X) communication resource pools on a first bandwidth part (BWP) ([0065] it may be considered that a network node provides some control functionality, e.g. by configuring resources, in particular one or more resource pool/s, for sidelink communication, and/or monitoring a sidelink; [0066] A sidelink may be implemented in the context of V2x communication; [0058] Examples of a resource structure in frequency domain comprise a bandwidth or band, or a bandwidth part. A bandwidth part may be a part of a bandwidth available for a radio node for communicating, e.g. due to circuitry and/or configuration and/or regulations and/or a standard. A bandwidth part may be configured or configurable to a radio node. In some variants, a bandwidth part may be the part of a bandwidth used for communicating, e.g. transmitting and/or receiving, by a radio node);
configuring, by the first communications device, the first BWP for each second communications device in a second communications device group ([0024] it may be considered that a network node configures, and/or is adapted to configure, a plurality of UEs with the common search space and/or the first bandwidth part, and/or with a first bandwidth part having the first set of characteristics), wherein the second communications device group comprises a plurality of second communications devices ([0024] it may be considered that a network node configures, and/or is adapted to configure, a plurality of UEs with the common search space and/or the first bandwidth part, and/or with a first bandwidth part having the first set of characteristics);
sending, by the first communications device, configuration information of the first BWP to each second communications device in the second communications device group ([0013] the first bandwidth part may be a default bandwidth part or initial bandwidth part. An initial bandwidth part may be a bandwidth part indicated by, and/or based on, and/or related to, initial random access, e.g. before RRC connected mode has been achieved. An initial bandwidth part may be indicated with system information, e.g. a SS block, or be predefined. A default bandwidth part may be configured with control signaling, e.g. with a RRC configuration; [0024] it may be considered that a network node configures, and/or is adapted to configure, a plurality of UEs with the common search space and/or the first bandwidth part, and/or with a first bandwidth part having the first set of characteristics); and
communicating, by the first communications device with the one or more second communications devices, on a V2X communication resource determined from the one or more V2X communication resource pools ([0015] communicating based on the control signaling may comprise transmitting on resources indicated by the bit field, e.g. on physical channel and/or a control channel or data channel, and/or a shared or dedicated channel, e.g. PUSCH or PUCCH or PSSCH or PSCCH; [0053] Such configuration data may represent the configuration to be configured and/or comprise one or more instruction pertaining to a configuration, e.g. a configuration for transmitting and/or receiving on allocated resources; [0065] it may be considered that a network node provides some control functionality, e.g. by configuring resources, in particular one or more resource pool/s, for sidelink communication, and/or monitoring a sidelink).
	However, Dahlman does not teach wherein the configuration information of the first BWP comprises information about the one or more V2X communication resource pools configured by the first communications device on the first BWP.
	In an analogous art, Hou teaches wherein the configuration information of the first BWP comprises information about the one or more V2X communication resource pools configured by the first communications device on the first BWP ([0074] The resource set configuration information may include, for example, configuration information of a resource pool (for example, division of the resource pool), configuration information of a carrier, configuration information of a Bandwidth Part (BWP), and other information that is related to transmission resource configuration. Different numerologies may be configured according to service contents carried by different resource set configurations; [0057] 5. Example of Application Scenario of Technology of Present Disclosure [0058] 5-1. Example in NR V2V Scenario).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Hou’s method with Dahlman’s method so that transmitting and receiving resources can be flexibly configured by the base station when the bandwidth part is configured. Thus, the network can optimize resource utilization in the system and improve the spectral efficiency. Moreover, signaling overhead can be reduced by configuring both resource pools and the BWP in the resource set configuration.

Regarding Claim 22, the combination of Dahlman and Hou, specifically Dahlman teaches sending, by the first communications device, control signaling to all the second communications devices in the second communications device group ([0013] A default bandwidth part may be configured with control signaling, e.g. with a RRC configuration; [0024] it may be considered that a network node configures, and/or is adapted to configure, a plurality of UEs with the common search space and/or the first bandwidth part, and/or with a first bandwidth part having the first set of characteristics), wherein the control signaling indicates to activate the first BWP ([0004] The user equipment is configured with a set of bandwidth parts, the user equipment being operable for communicating utilising an activated bandwidth part of the set of bandwidth parts; [0013] A default bandwidth part may be configured with control signaling, e.g. with a RRC configuration; [0024] it may be considered that a network node configures, and/or is adapted to configure, a plurality of UEs with the common search space and/or the first bandwidth part, and/or with a first bandwidth part having the first set of characteristics).

Regarding Claim 23, the combination of Dahlman and Hou, specifically Dahlman teaches configuring, by the first communications device, a second BWP for one or more second communications devices in the second communications device group ([0004] The user equipment is configured with a set of bandwidth parts, the user equipment being operable for communicating utilising an activated bandwidth part of the set of bandwidth parts. The set of bandwidth parts comprises a first bandwidth part and a second bandwidth part, the first bandwidth part of the set being associated to a first set of characteristics, the second bandwidth part of the set being associated to a second set of characteristics); and
sending, by the first communications device, configuration information of the second BWP to the one or more second communications devices in the second communications device group ([0004] The user equipment is configured with a set of bandwidth parts, the user equipment being operable for communicating utilising an activated bandwidth part of the set of bandwidth parts. The set of bandwidth parts comprises a first bandwidth part and a second bandwidth part, the first bandwidth part of the set being associated to a first set of characteristics, the second bandwidth part of the set being associated to a second set of characteristics).

Regarding Claim 24, the combination of Dahlman and Hou, specifically Dahlman teaches configuring, by the first communications device from resources of the second BWP, one or more second V2X communication resource pools ([0015] the control signaling may comprise a bit field indicating a resource allocation, in particular a frequency resource allocation. In particular, the bit field may be mapped to a resource structure according to the first bandwidth part … communicating based on the control signaling may comprise transmitting on resources indicated by the bit field, e.g. on physical channel and/or a control channel or data channel, and/or a shared or dedicated channel, e.g. PUSCH or PUCCH or PSSCH or PSCCH; [0065] it may be considered that a network node provides some control functionality, e.g. by configuring resources, in particular one or more resource pool/s, for sidelink communication, and/or monitoring a sidelink), and wherein the configuration information of the first BWP further comprises information about the one or more V2X communication resource pools configured by the first communications device on the second BWP ([0004] The user equipment is configured with a set of bandwidth parts, the user equipment being operable for communicating utilising an activated bandwidth part of the set of bandwidth parts. The set of bandwidth parts comprises a first bandwidth part and a second bandwidth part, the first bandwidth part of the set being associated to a first set of characteristics, the second bandwidth part of the set being associated to a second set of characteristics; [0015] the control signaling may comprise a bit field indicating a resource allocation, in particular a frequency resource allocation. In particular, the bit field may be mapped to a resource structure according to the first bandwidth part … A unit size may be configurable, e.g. with a configuration of a bandwidth part. It may be considered that the resource allocation pertains to signaling to be received by the user equipment).

Regarding Claim 26, Dahlman teaches a method, comprising:
receiving, by a second communications device, configuration information of a first bandwidth part (BWP) ([0013] the first bandwidth part may be a default bandwidth part or initial bandwidth part. An initial bandwidth part may be a bandwidth part indicated by, and/or based on, and/or related to, initial random access, e.g. before RRC connected mode has been achieved. An initial bandwidth part may be indicated with system information, e.g. a SS block, or be predefined. A default bandwidth part may be configured with control signaling, e.g. with a RRC configuration; [0024] a network node configures, and/or is adapted to configure, a plurality of UEs with the common search space and/or the first bandwidth part), wherein the second communications device is included in a second communications device group ([0024] it may be considered that a network node configures, and/or is adapted to configure, a plurality of UEs with the common search space and/or the first bandwidth part, and/or with a first bandwidth part having the first set of characteristics), and the second communications device group comprises a plurality of second communications devices ([0024] it may be considered that a network node configures, and/or is adapted to configure, a plurality of UEs with the common search space and/or the first bandwidth part, and/or with a first bandwidth part having the first set of characteristics); and
communicating, by the second communications device with the first communications device, on a V2X communication resource determined from the one or more V2X communication resource pools ([0015] communicating based on the control signaling may comprise transmitting on resources indicated by the bit field, e.g. on physical channel and/or a control channel or data channel, and/or a shared or dedicated channel, e.g. PUSCH or PUCCH or PSSCH or PSCCH; [0053] Such configuration data may represent the configuration to be configured and/or comprise one or more instruction pertaining to a configuration, e.g. a configuration for transmitting and/or receiving on allocated resources; [0065] it may be considered that a network node provides some control functionality, e.g. by configuring resources, in particular one or more resource pool/s, for sidelink communication, and/or monitoring a sidelink).
	However, Dahlman does not teach wherein the configuration information of the first BWP comprises information about one or more vehicle-to-everything (V2X) communication resource pools configured by a first communications device on the first BWP.
In an analogous art, Hou teaches wherein the configuration information of the first BWP comprises information about one or more vehicle-to-everything (V2X) communication resource pools configured by a first communications device on the first BWP ([0074] The resource set configuration information may include, for example, configuration information of a resource pool (for example, division of the resource pool), configuration information of a carrier, configuration information of a Bandwidth Part (BWP), and other information that is related to transmission resource configuration. Different numerologies may be configured according to service contents carried by different resource set configurations; [0057] 5. Example of Application Scenario of Technology of Present Disclosure [0058] 5-1. Example in NR V2V Scenario).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Hou’s method with Dahlman’s method so that transmitting and receiving resources can be flexibly configured by the base station when the bandwidth part is configured. Thus, the network can optimize resource utilization in the system and improve the spectral efficiency. Moreover, signaling overhead can be reduced by configuring both resource pools and the BWP in the resource set configuration.

Regarding Claim 27, the combination of Dahlman and Hou, specifically Dahlman teaches receiving, by the second communications device, control signaling from the first communications device ([0013] A default bandwidth part may be configured with control signaling, e.g. with a RRC configuration; [0024] it may be considered that a network node configures, and/or is adapted to configure, a plurality of UEs with the common search space and/or the first bandwidth part, and/or with a first bandwidth part having the first set of characteristics); and
activating, by the second communications device, the first BWP in response to receiving the control signaling ([0004] The user equipment is configured with a set of bandwidth parts, the user equipment being operable for communicating utilising an activated bandwidth part of the set of bandwidth parts; [0013] A default bandwidth part may be configured with control signaling, e.g. with a RRC configuration; [0024] it may be considered that a network node configures, and/or is adapted to configure, a plurality of UEs with the common search space and/or the first bandwidth part, and/or with a first bandwidth part having the first set of characteristics).

Regarding Claim 28, the combination of Dahlman and Hou, specifically Dahlman teaches receiving, by the second communications device, configuration information of a second BWP ([0004] The user equipment is configured with a set of bandwidth parts, the user equipment being operable for communicating utilising an activated bandwidth part of the set of bandwidth parts. The set of bandwidth parts comprises a first bandwidth part and a second bandwidth part, the first bandwidth part of the set being associated to a first set of characteristics, the second bandwidth part of the set being associated to a second set of characteristics), wherein the configuration information of the second BWP is configured by the first communications device for one or more second communications devices in the second communications device group ([0004] The user equipment is configured with a set of bandwidth parts, the user equipment being operable for communicating utilising an activated bandwidth part of the set of bandwidth parts. The set of bandwidth parts comprises a first bandwidth part and a second bandwidth part, the first bandwidth part of the set being associated to a first set of characteristics, the second bandwidth part of the set being associated to a second set of characteristics).

Regarding Claim 30, the combination of Dahlman and Hou, specifically Dahlman teaches wherein the configuration information of the first BWP comprises: information about one or more vehicle-to-everything (V2X) communication resource pools configured by the first communications device from resources of the second BWP ([0004] The user equipment is configured with a set of bandwidth parts, the user equipment being operable for communicating utilising an activated bandwidth part of the set of bandwidth parts. The set of bandwidth parts comprises a first bandwidth part and a second bandwidth part, the first bandwidth part of the set being associated to a first set of characteristics, the second bandwidth part of the set being associated to a second set of characteristics; [0015] the control signaling may comprise a bit field indicating a resource allocation, in particular a frequency resource allocation. In particular, the bit field may be mapped to a resource structure according to the first bandwidth part … A unit size may be configurable, e.g. with a configuration of a bandwidth part. It may be considered that the resource allocation pertains to signaling to be received by the user equipment).

Regarding Claim 31, Dahlman teaches a first communications device ([0023] a network node), comprising: a transmitter; and a non-transitory memory, configured to store a program executable by at least one processor, wherein the program includes instruction for ([0023] The processing circuitry 120 is connected to control radio circuitry 122 of the node 100, which provides receiver and transmitter and/or transceiver functionality; [0026] There is generally considered a program product comprising instructions adapted for causing processing and/or control circuitry to carry out and/or control any method described herein):
determining one or more vehicle-to-everything (V2X) communication resource pools on a first bandwidth part (BWP) ([0065] it may be considered that a network node provides some control functionality, e.g. by configuring resources, in particular one or more resource pool/s, for sidelink communication, and/or monitoring a sidelink; [0066] A sidelink may be implemented in the context of V2x communication; [0058] Examples of a resource structure in frequency domain comprise a bandwidth or band, or a bandwidth part. A bandwidth part may be a part of a bandwidth available for a radio node for communicating, e.g. due to circuitry and/or configuration and/or regulations and/or a standard. A bandwidth part may be configured or configurable to a radio node. In some variants, a bandwidth part may be the part of a bandwidth used for communicating, e.g. transmitting and/or receiving, by a radio node);
determining the first BWP for each second communications device in a second communications device group ([0024] it may be considered that a network node configures, and/or is adapted to configure, a plurality of UEs with the common search space and/or the first bandwidth part, and/or with a first bandwidth part having the first set of characteristics), wherein the second communications device group comprises a plurality of second communications devices ([0024] it may be considered that a network node configures, and/or is adapted to configure, a plurality of UEs with the common search space and/or the first bandwidth part, and/or with a first bandwidth part having the first set of characteristics);
sending, using the transmitter, configuration information of the first BWP to each second communications device in the second communications device group ([0013] the first bandwidth part may be a default bandwidth part or initial bandwidth part. An initial bandwidth part may be a bandwidth part indicated by, and/or based on, and/or related to, initial random access, e.g. before RRC connected mode has been achieved. An initial bandwidth part may be indicated with system information, e.g. a SS block, or be predefined. A default bandwidth part may be configured with control signaling, e.g. with a RRC configuration; [0024] it may be considered that a network node configures, and/or is adapted to configure, a plurality of UEs with the common search space and/or the first bandwidth part, and/or with a first bandwidth part having the first set of characteristics); and
communicating with the one or more second communications devices on a V2X communication resource determined from the one or more V2X communication resource pools ([0015] communicating based on the control signaling may comprise transmitting on resources indicated by the bit field, e.g. on physical channel and/or a control channel or data channel, and/or a shared or dedicated channel, e.g. PUSCH or PUCCH or PSSCH or PSCCH; [0053] Such configuration data may represent the configuration to be configured and/or comprise one or more instruction pertaining to a configuration, e.g. a configuration for transmitting and/or receiving on allocated resources; [0065] it may be considered that a network node provides some control functionality, e.g. by configuring resources, in particular one or more resource pool/s, for sidelink communication, and/or monitoring a sidelink).
	However, Dahlman does not teach wherein the configuration information of the first BWP comprises information about the one or more V2X communication resource pools configured by the first communications device on the first BWP.
	In an analogous art, Hou teaches wherein the configuration information of the first BWP comprises information about the one or more V2X communication resource pools configured by the first communications device on the first BWP ([0074] The resource set configuration information may include, for example, configuration information of a resource pool (for example, division of the resource pool), configuration information of a carrier, configuration information of a Bandwidth Part (BWP), and other information that is related to transmission resource configuration. Different numerologies may be configured according to service contents carried by different resource set configurations; [0057] 5. Example of Application Scenario of Technology of Present Disclosure [0058] 5-1. Example in NR V2V Scenario).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Hou’s method with Dahlman’s method so that transmitting and receiving resources can be flexibly configured by the base station when the bandwidth part is configured. Thus, the network can optimize resource utilization in the system and improve the spectral efficiency. Moreover, signaling overhead can be reduced by configuring both resource pools and the BWP in the resource set configuration.

Regarding Claim 32, the claim is interpreted and rejected for the same reason as set forth in claim 22.
Regarding Claim 33, the claim is interpreted and rejected for the same reason as set forth in claim 24.
Regarding Claim 34, the claim is interpreted and rejected for the same reason as set forth in claim 23.

Regarding Claim 36, Dahlman teaches a second communications device ([0022] a terminal), comprising: a receiver; and a non-transitory memory, configured to store a program executable by at least one processor, wherein the program includes instructions for ([0023] The processing circuitry 120 is connected to control radio circuitry 122 of the node 100, which provides receiver and transmitter and/or transceiver functionality; [0026] There is generally considered a program product comprising instructions adapted for causing processing and/or control circuitry to carry out and/or control any method described herein):
receiving, using the receiver, configuration information of a first bandwidth part (BWP) ([0013] the first bandwidth part may be a default bandwidth part or initial bandwidth part. An initial bandwidth part may be a bandwidth part indicated by, and/or based on, and/or related to, initial random access, e.g. before RRC connected mode has been achieved. An initial bandwidth part may be indicated with system information, e.g. a SS block, or be predefined. A default bandwidth part may be configured with control signaling, e.g. with a RRC configuration; [0024] a network node configures, and/or is adapted to configure, a plurality of UEs with the common search space and/or the first bandwidth part), and wherein the second communications device is included in a second communications device group ([0024] it may be considered that a network node configures, and/or is adapted to configure, a plurality of UEs with the common search space and/or the first bandwidth part, and/or with a first bandwidth part having the first set of characteristics), and the second communications device group comprises a plurality of second communications devices ([0024] it may be considered that a network node configures, and/or is adapted to configure, a plurality of UEs with the common search space and/or the first bandwidth part, and/or with a first bandwidth part having the first set of characteristics); and
communicating with the first communications device on a V2X communication resource determined from the one or more V2X communication resource pools ([0015] communicating based on the control signaling may comprise transmitting on resources indicated by the bit field, e.g. on physical channel and/or a control channel or data channel, and/or a shared or dedicated channel, e.g. PUSCH or PUCCH or PSSCH or PSCCH; [0053] Such configuration data may represent the configuration to be configured and/or comprise one or more instruction pertaining to a configuration, e.g. a configuration for transmitting and/or receiving on allocated resources; [0065] it may be considered that a network node provides some control functionality, e.g. by configuring resources, in particular one or more resource pool/s, for sidelink communication, and/or monitoring a sidelink).
	However, Dahlman does not teach wherein the configuration information of the first BWP comprises information about one or more vehicle-to-everything (V2X) communication resource pools configured by a first communications device on the first BWP.
In an analogous art, Hou teaches wherein the configuration information of the first BWP comprises information about one or more vehicle-to-everything (V2X) communication resource pools configured by a first communications device on the first BWP ([0074] The resource set configuration information may include, for example, configuration information of a resource pool (for example, division of the resource pool), configuration information of a carrier, configuration information of a Bandwidth Part (BWP), and other information that is related to transmission resource configuration. Different numerologies may be configured according to service contents carried by different resource set configurations; [0057] 5. Example of Application Scenario of Technology of Present Disclosure [0058] 5-1. Example in NR V2V Scenario).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Hou’s method with Dahlman’s method so that transmitting and receiving resources can be flexibly configured by the base station when the bandwidth part is configured. Thus, the network can optimize resource utilization in the system and improve the spectral efficiency. Moreover, signaling overhead can be reduced by configuring both resource pools and the BWP in the resource set configuration.

Regarding Claim 37, the claim is interpreted and rejected for the same reason as set forth in claim 27.
Regarding Claim 38, the claim is interpreted and rejected for the same reason as set forth in claim 28.
Regarding Claim 40, the claim is interpreted and rejected for the same reason as set forth in claim 30.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. (US 2021/0037359) teaches V2X communication method in a wireless communication system.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645. The examiner can normally be reached M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Y.C./Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413